Fourth Court of Appeals
                                          San Antonio, Texas
                                                  June 22, 2022

                                             No. 04-22-00173-CV

                                           IN RE Kate SOULSBY

                                       Original Mandamus Proceeding 1

                                                     ORDER

        On March 24 and 25, 2022, relator filed a petition for writ of mandamus and an emergency
motion for stay pending final resolution of the petition for writ of mandamus. We granted the
emergency motion and invited the respondent and the real parties in interest to file a response to
the petition. After reviewing the petition, real party in interest J’Lee Plumlee’s response, and the
mandamus record, we conclude relator has shown she is entitled to the relief sought. We therefore
CONDITIONALLY GRANT the petition for writ of mandamus. We order the trial court to vacate
its rulings disqualifying relator from representing parties who are adverse to Plumlee and
prohibiting relator from conferring with other attorneys in this matter. This order is without
prejudice to real party in interest’s ability to re-urge the non-disqualification remedies sought in
her motion for sanctions.

        The writ of mandamus will issue only if the trial court fails to comply within ten days of
the date of this opinion. Our March 25, 2022 order staying further proceedings in the trial court
will remain in effect until we receive confirmation that the trial court has complied with this order.

         It is so ORDERED on June 22, 2022.


                                                                        _____________________________
                                                                        Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2022.

                                                                        _____________________________
                                                                        Michael A. Cruz, Clerk of Court


1
 This proceeding arises out of Cause No. 2019-CI-23835, styled In the Interest of E.R.S., a Child, pending in the 45th
Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.